Exhibit 10.3

United Parcel Service, Inc.

Restricted Performance Unit Award Agreement

2011 Long-term Incentive Performance (LTIP) Awards

(Not Transferable)

THIS CERTIFIES THAT xxxxxxx has been granted a target award of x,xxx Restricted
Performance Units (“RPUs”). Each RPU has a value that equals the value of one
share of the class A common stock of UNITED PARCEL SERVICE, INC., a Delaware
corporation (the “Company”).

Terms and Conditions

1. Plan. This target award is granted pursuant to the United Parcel Service,
Inc. 2009 Omnibus Incentive Compensation Plan (the “Plan”), and is subject to
the conditions and limitations set forth in the Plan document, as the same may
be amended from time to time. All of the terms and provisions of the Plan are
incorporated herein by reference. Terms not defined in this award agreement are
defined in the Plan.

2. Measurement Tranches.

(a) General Rule. Ninety percent (90%) of your target award is divided into 3
substantially equal annual performance measurement tranches (one for each
calendar year during the 3-year award cycle running from January 1, 2011 through
December 31, 2013 (the “LTIP cycle”)) and ten percent (10%) of your target award
is based on satisfaction of an earnings per share target for calendar year 2013
(the “earnings measurement tranche”); provided, however, that if the Company’s
2013 earnings per share are greater than or equal to $ , but less than $ , you
shall receive 75% of the target RPUs in the earnings measurement tranche set
forth below:

 

Tranche   Target RPUs        

Performance Measurement – 2011

       

Performance Measurement – 2012

       

Performance Measurement – 2013

       

Earnings Measurement – 2013

       

(b) Performance Measurement Tranches. The number of RPUs to be credited to your
account for each performance measurement tranche will be determined after the
end of the relevant calendar year based on the achievement of specific
performance targets established for that year and the applicable performance
target matrix (discussed below). The performance criteria for 2011-2013 are
growth in consolidated revenue (i.e., total company revenue as reported in the
Company’s quarterly and annual financial statements) and consolidated operating
return on invested capital. The Committee retains the discretion to adjust the
Company’s results during the LTIP cycle to exclude the effects of certain
transactions and accounting changes for purposes of determining achievement of
the performance targets.

For each RPU performance measurement tranche, the Committee will develop a
performance target matrix that will provide for 100% payment of the target RPUs
for the tranche upon 100% achievement of the performance targets for the year.
The performance target matrix also may provide for payment of a percentage less
than or more than 100% of the target RPUs for the tranche based on achievement
of performance targets at a percentage less than or more than, respectively,
100%.



--------------------------------------------------------------------------------

Your performance target matrix for 2011 is attached as Exhibit A. Performance
target matrices for 2012 and 2013 will be provided to you in the first quarter
of the applicable year. After the end of each year, the Committee will certify
the extent to which the performance targets have been achieved and the resulting
RPUs to be credited to your account. Once the payment percentage for a
particular tranche has been applied to a performance measurement tranche, the
number of RPUs in that tranche is fixed. After the number of RPUs in a
performance measurement tranche becomes fixed, the RPUs in that tranche will be
credited to your RPU account.

(c) Earnings Per Share Measurement Tranche. The earnings per share target for
calendar year 2013 is set forth on the attached Exhibit A. You will receive this
portion of your award only if the Company meets the earnings per share target
for the 2013 calendar year and you are employed in an eligible job
classification by the Company or a Subsidiary on January 31, 2014. If the
earnings per share target is not met or you are not employed in an eligible job
classification with the Company or a Subsidiary on January 31, 2014, you will
not receive this portion of your award. For this purpose, earnings per share is
as reported in the Form 10-K filed by the Company with the Securities and
Exchange Commission for the year ending December 31, 2013, as adjusted in the
Committee’s discretion to exclude the effects of certain transactions and
accounting changes for purposes of determining achievement of the earnings per
share target. After the Form 10-K for the year ending December 31, 2013 is
filed, the Committee will certify if the earnings per share target has been met
and the RPUs credited to your account, if any, for the earnings per share
measurement tranche. If the Company is within 5% of the earnings per share
target for the year ending December 31, 2013, you may receive 75% of the target
RPUs awarded in the earnings measure tranche.

3. Bookkeeping Account. A bookkeeping account will be maintained to keep track
of the RPUs and any dividend equivalents attributable to your RPUs as described
below.

4. Dividend Equivalents. The RPUs credited to your account that are attributable
to a particular performance measurement tranche will be credited quarterly with
dividend equivalent units for dividends paid on a share of the Company’s class A
common stock, by

 

  – multiplying the cash (or stock) dividend paid per share of the Company’s
class A common stock by the number of RPUs (and previously credited dividend
equivalent units) attributable to that tranche prior to adjustment for
dividends, and

 

  – dividing the product determined above by the New York Stock Exchange closing
price of the Company’s class B common stock on the day the dividend is declared.

Each dividend equivalent unit has a value equal to one share of the Company’s
class A common stock. The Committee will authorize the crediting of the dividend
equivalent units for each quarter. Dividend equivalent units will vest at the
same time as the underlying RPU tranche (discussed below).

5. Vesting.

(a) General Rule. The RPUs and dividend equivalent units credited to your
account during the LTIP cycle will vest on January 31, 2014; provided that you
are employed by the Company or a Subsidiary on that date. The benefit payable to
you will be based entirely on the number of vested RPUs and dividend equivalent
units credited to your



--------------------------------------------------------------------------------

account at the time the award becomes payable, generally, on March 15, 2014
following the completion of the LTIP cycle.

(b) Demotion. If you are demoted before January 31, 2014 to a position that
would have been ineligible to receive a LTIP award under the 2011 LTIP program,
you will forfeit any right to RPUs for the performance measurement tranche for
the year in which your demotion occurs and any performance measurement tranche
commencing after your demotion. You also will forfeit any right to RPUs for the
earnings measurement tranche. You will retain any RPUs and dividend equivalent
units credited to your account prior to your demotion, subject to satisfaction
of the vesting requirements of Section 5(a) or (c) of this award agreement.

(c) Death, Disability or Retirement. If your employment terminates by reason of
your death, disability or retirement (as defined in the Plan) before January 31,
2014, you immediately will vest in any RPUs and dividend equivalent units for a
performance measurement tranche that was completed prior to your termination.
You will forfeit any right to RPUs for the performance measurement tranche for
the year in which your termination occurs and any performance measurement
tranche commencing after your termination. You also will forfeit any right to
RPUs for the earnings measurement tranche. Further, if you terminate employment
before January 31, 2014 other than by reason of death, disability or retirement,
you will forfeit this award in its entirety.

6. Shares. A number of shares of the Company’s class A common stock equal to the
number of vested RPUs and dividend equivalent units credited to your account
(less shares withheld to pay taxes) will be transferred to you on March 15,
2014, except that if your employment terminates by reason of your death, the
shares will be transferred to your estate no later than 90 days following the
notification of your death.

7. Nontransferable. This award and your RPUs and dividend equivalent units are
not transferable except by will or the laws of descent and distribution.

IN WITNESS WHEREOF, UNITED PARCEL SERVICE, INC. has caused this Restricted
Performance Unit Award to be issued as of March 1, 2011.

 

ATTEST:

     UNITED PARCEL SERVICE, INC.

Secretary

     Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

 

2011 Revenue Growth Goal:            % 2011 Operating ROIC Goal:            %
2013 Earnings Per Share Target:      $                 more (100%)    
$                 - $                 or more (75%)

 

      Revenue Growth       Operating
ROIC    % or less    % to %    % to %    % to %    % to %    % to %    % to %   
% to %    % to %    % to %    % or
more

% or more

   105%    110%    115%    120%    125%    130%    135%    140%    145%    150%
   150%

% to %

   100%    105%    110%    115%    120%    125%    130%    135%    140%    145%
   150%

% to %

     95%    100%    105%    110%    115%    120%    125%    130%    135%    140%
   145%

% to %

     90%      95%    100%    105%    110%    115%    120%    125%    130%   
135%    140%

% to %

     85%      90%      95%    100%    105%    110%    115%    120%    125%   
130%    135%

% to %

     80%      85%      90%      95%    100%    105%    110%    115%    120%   
125%    130%

% to %

     75%      80%      85%      90%      95%    100%    105%    110%    115%   
120%    125%

% to %

     70%      75%      80%      85%      90%      95%    100%    105%    110%   
115%    120%

% to %

     65%      70%      75%      80%      85%      90%      95%    100%    105%
   110%    115%

% to %

     60%      65%      70%      75%      80%      85%      90%      95%    100%
   105%    110%

% to %

     55%      60%      65%      70%      75%      80%      85%      90%      95%
   100%    105%

% to %

     50%      55%      60%      65%      70%      75%      80%      85%      90%
     95%    100%

% or less

     40%      50%      55%      60%      65%      70%      75%      80%      85%
     90%      95%